DISTRIBUTION AND LICENSE AGREEMENT This Distribution and License Agreement (this “Agreement”) is made effective May28, 2009 (the “Effective Date”) by and between Volu-Sol Reagents Corporation, a Utah corporation (“Licensor”), and euromicron AG, a German corporation (“Licensee”).Licensor and Licensee may be referred to herein as a “party” or together as the “parties.” WHEREAS, Licensor holds all necessary rights in certain patents (as defined below, the “Patents”) and other intellectual property and has the right to grant the licenses contemplated by this Agreement; WHEREAS, Licensor, under the Patents, has developed and holds all rights necessary to manufacture, market and distribute a GPS-based tracking device, now in prototype form, that will be marketed to a consumer-oriented market, including seniors and other vulnerable individuals (as defined below, the “Volu-Sol Product”); WHEREAS, concurrently with this Agreement, Licensee has entered into a separate Distribution and License Agreement with RemoteMDx, Inc. (“RemoteMDx”) dated as of May28,2009 (the “RemoteMDx Agreement”) to distribute a certain GPS-based tracking device for use by law enforcement agencies for tracking offenders; WHEREAS, in connection with the transactions contemplated by this Agreement and the RemoteMDx Agreement, Licensor has received material consideration from RemoteMDx; WHEREAS, Licensor desires to grant to Licensee, and Licensee desires to accept, an exclusive license to manufacture, market and distribute the Volu-Sol Product in the Territory (as defined below), subject to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the premises and the mutual covenants and promises set forth in this Agreement, the legal sufficiency of which is hereby acknowledged, the parties hereby agree as follows: 1.
